Detailed Office Action

Notice of AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 25 October 2021. Claims 1-4, 9-15, 22, 26, 27, 31, and 35-46 are pending in the instant application and currently under examination.
 	
37 C.F.R. § 1.98
	The information disclosure statement filed 28 October 2021, has been placed in the application file and the information referred to therein has been considered.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


The previous rejection of claims 1-4, 9-15, 22, 26, 27, 31, 35, 36, and 40-46 under 35 U.S.C. § 103 as being unpatentable over Crowe et al. (WIPO/PCT WO/2016/168417 A2, published 20 October, 2016, filed 14 April, 2016, and claiming priority to U.S. Prov. Appl. No. 62/147,354, filed 14 April, 2015) in view of Blein et al. (WIPO/PCT WO 2014/049003 A1, published 03 April, 2014, filed 25 September, 2013, and claiming priority to U.S. Prov. Appl. No. 61/705,278, filed 25 September, 2012), Throsby et al. (U.S. Patent No. 7,244,430 B2, issued 17 July, 2007), and Ko et al. (2014), is hereby withdrawn in response to Applicant’s response indicating that Crowe et al. (2016) has been removed as prior pursuant to 35 U.S.C. § 102(b)(2)(C).

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:
-	Please amend the TITLE to read as follows: ANTI-CHIKV MONOCLONAL ANTIBODIES DIRECTED AGAINST THE E2 STRUCTURAL PROTEIN.



	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward isolated monoclonal antibodies (mAbs) that bind the CHIKV E2 structural protein and comprise three CDRHs as set forth in SEQ ID NOS.: 5-7 and three CDRLs comprising SEQ ID NOS.: 8, GNT and 10, or three CDRHs as set forth in SEQ ID NOS.: 11-13 and three CDRLs comprising SEQ ID NOS.: 14, GTS, and 16, as well as, mutations in the Fc region comprising X428L and X434S. The last two mutations improve the pharmacokinetic profile of the antibodies by increasing the antibody half-life in both plasma and tissues. The prior art neither teaches nor fairly suggests mAbs comprising the recited CDRs and Fc modifications. Accordingly, the claims are unobvious in view of the prior art. The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-

	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that the United States Patent and Trademark Office (Office) requires most patent related correspondence to be: a) faxed to the Central FAX number (571-273-8300) (updated as of July 15, 2005), b) hand carried or delivered to the Customer Service Window (now located at the Randolph  mailed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office’s Electronic Filing System. This notice replaces all prior Office notices specifying a specific fax number or hand carry address for certain patent related correspondence. For further information refer to the Updated Notice of Centralized Delivery and Facsimile Transmission Policy for Patent Related Correspondence, and Exceptions Thereto, 1292 Off. Gaz. Pat. Office 186 (March 29, 2005). 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                06 November 2021